         Case 2:20-mj-08033-MTM Document 74 Filed 05/11/20 Page 1 of 8




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     JAMI JOHNSON
 5   New York State Bar # 4823373
     DANIEL L. KAPLAN, #021158
 6   Asst. Federal Public Defenders
     jami_johnson@fd.org
 7   dan_kaplan@fd.org
 8   Attorneys for Defendant
 9
                       IN THE UNITED STATES DISTRICT COURT
10
                                  DISTRICT OF ARIZONA
11
12
13   In the Matter of the Extradition of               No. MJ-20-08033-PHX-MTM
14   Ali Yousif Ahmed Al-Nouri,
                                                  May 11, 2020 Supplement to Detention
15                 Defendant.                                Memorandum
16
17
             Defendant Ali Yousif Ahmed Al-Nouri (“Mr. Ahmed”), through
18
     undersigned counsel, hereby submits the following supplement to his March 31,
19
     2020 detention memorandum in order to address developments with respect to the
20
     ongoing COVID-19 pandemic relevant to the issue of Mr. Ahmed’s detention.
21
22
             As the Court is aware, the spread of the novel coronavirus that causes

23   COVID-19 has continued unabated since March 31, 2020. COVID-19 has now

24   infected more than 4 million people worldwide and has led to more than 282,000
25   deaths. 1 In the United States alone, more than 1.3 million individuals have been
26
27
28   1
       Coronavirus Map: Tracking the Global Outbreak, N.Y. Times, https://www.nytimes.com/
     interactive/2020/world/coronavirus-maps.html (last visited May 11, 2020).
         Case 2:20-mj-08033-MTM Document 74 Filed 05/11/20 Page 2 of 8




 1   infected, and more than 80,000 have died. 2 Arizona continues to operate on a

 2   modified stay-at-home order, 3 and the federal courts in Arizona have suspended all
 3   grand jury proceedings and continued all civil and criminal trials through at least
 4   June 1, 2020. 4
 5           As the pandemic has unfolded in the United States, it has become evident
 6   that correctional facilities pose exceptionally high risk for spread of the disease. Of
 7   the thirty largest clusters of COVID-19 cases in the United States, twenty are
 8   associated with jails or prisons. 5 Within federal jails alone, 3379 federal inmates—
 9   more than 3.0% of all federal inmates nationwide—have tested positive for the
10
     disease, 6 compared with 0.3% of the general population of the United States.
11
     Moreover, the Bureau of Prisons reports a more than 70% positive test rate,
12
     strongly suggesting that this already alarming infection rate is substantially
13
     understated and that the true infection rate is much higher. 7 The overall positive
14
     test rate for the state of Arizona, by contrast, is approximately 7%. 8
15
16
17
18   2
       Coronavirus in the U.S.: Latest Map and Case Count, N.Y. Times, https://www.nytimes.com/
19   interactive/2020/us/coronavirus-us-cases.html (last visited May 11, 2020).
     3
       Ducey Extends “Modified” Stay-at-Home Order until May 15, Ariz. Capitol Times,
20   https://azcapitoltimes.com/welcome-ad/?retUrl=/news/2020/04/29/ducey-extends-modified-
     stay-at-home-order-until-may-15/ (last visited May 11, 20120).
21   4
       D. Ariz. Gen. Order 20-20, Apr. 16, 2020.
     5
22     Coronavirus in the U.S.: Latest Map and Case Count, N.Y. Times, https://www.nytimes.com/
     interactive/2020/us/coronavirus-us-cases.html#clusters (last visited May 11, 2020).
23   6
       COVID-19: Coronavirus, Bureau of Prisons, https://www.bop.gov/coronavirus (last visited
     May 11, 2020).
24   7
       Over 70 percent of tested inmates in federal prisons have COVID-19, PBS,
25   https://www.pbs.org/newshour/nation/over-70-of-tested-inmates-in-federal-prisons-have-covid-
     19 (Apr. 29, 2020).
26   8
       Arizona reports 261 new coronavirus cases with 6 additional deaths, KTAR News,
     https://ktar.com/story/3144837/arizona-reports-261-new-coronavirus-cases-with-6-additional-
27
     deaths/ (May 11, 2020).
28
                                                  2
         Case 2:20-mj-08033-MTM Document 74 Filed 05/11/20 Page 3 of 8




 1         I.      COVID-19 at the CoreCivic Detention Center in Florence,
                   Arizona.
 2
             As of Friday, March 8, 2020, thirteen inmates and seven staff at the
 3
     CoreCivic detention facility where Mr. Ahmed is housed had tested positive for
 4
     COVID-19 in the approximately two weeks since the facility’s first confirmed case
 5
     in late April. 9 Hundreds of other inmates are in quarantine as a result of COVID-
 6
     19 exposure at the facility. 10 Given the experience at other, similar facilities
 7
 8   throughout the nation, the disease can be reasonably expected to spread widely

 9   within the facility, regardless of any protective measures that may be taken. At the
10   Otay Mesa detention center operated by CoreCivic, for example, as of last Friday,
11   May 8, 2020, 211 detainees had tested positive for the virus, and one detainee had
12   died. 11 At the Trousdale Turner Correctional Facility in Tennessee, also operated
13   by CoreCivic, 1,299 of 2,444 inmates had tested positive as of May 1, 2020. Indeed,
14   the city of Trousdale, Tennessee now has the highest per capita infection rate in the
15   United States as a result of the COVID-19 outbreak at the CoreCivic facility located
16   in that town. 12 Meanwhile, an outbreak at the ICE detention facility run by
17
18
19
20
     9
       J. Joffe-Block, CV-19 outbreak grows at AZ private prison with most U.S. Marshal detainees
21   in nation, Tucson Sentinel (May 8, 2020), available at https://www.tucsonsentinel.com/
22   local/report/050820_us_marshals_cv/cv-19-outbreak-grows-az-private-prison-with-most-us-
     marshal-detainees-nation/.
23   10
        Id.
     11
        K. Morrissey, 65 more medically vulnerable ICE detainees released from Otay Mesa
24   Detention Center after judge’s order, San Diego Union Tribune (May 8, 2020), available at
25   https://www.sandiegouniontribune.com/news/immigration/story/2020-05-08/65-more-
     medically-vulnerable-ice-detainees-released-from-otay-mesa-detention-center-after-judges-
26   order.
     12
        Coronavirus in the U.S.: Latest Map and Case Count, N.Y. Times, http://www.nytimes.com/
27
     interactive/2020/us/coronavirus-us-cases.html#hotspots (last visited May 11, 2020).
28
                                                  3
          Case 2:20-mj-08033-MTM Document 74 Filed 05/11/20 Page 4 of 8




 1   CoreCivic in Eloy, Arizona has caused that town to become “the new hot spot for

 2   COVID-19 in Arizona.” 13
 3            All available evidence indicates that the disease is in fact already spreading
 4   rapidly within the CoreCivic facility where Mr. Ahmed is housed. On May 6, 2020,
 5   defense counsel received a letter from AUSA Allison informing them that five
 6   inmates at the CoreCivic facility in Florence had tested positive for COVID-19. By
 7   May 8, 2020, that number had already grown to thirteen.
 8            Mr. Ahmed expects the government will argue that CoreCivic is adhering to
 9   CDC protocols with respect to containment of the disease, but experience has
10
     shown that the immutable characteristics of jails and prisons that render them
11
     unsafe from a public health perspective cannot be blunted by even the most careful
12
     adherence to CDC guidance. As Dr. Ross Macdonald, chief doctor at the Riker’s
13
     Island Jail has explained, CDC guidelines are insufficient to halt the spread of
14
     coronavirus once it reaches a prison. 14 Specifically, Dr. Macdonald notes that
15
     Rikers Island, New York City’s pretrial holding center, “had been following
16
     guidelines from the Centers for Disease Control and Prevention long before the
17
18   outbreak happened and while it approached but . . . following the guidelines had

19   not been nearly enough to stop it.” Id. Certainly, CoreCivic protocols have proven
20   insufficient to prevent the spread of the disease at the Trousdale, Otay Mesa, and
21   Eloy facilities, among others.
22
23
24   13
        Liliana Soto, Eloy, the new hot spot for COVID-19 in Arizona, ABC15 (May 7, 2020),
25   available at https://www.abc15.com/news/region-central-southern-az/eloy-the-new-hot-spot-
     for-covid-19-in-arizona.
26   14
        Megan Flynn, Top Doctor at Rikers Island Calls the Jail “A Public Health Disaster
     Unfolding Before Our Eyes,” Wash. Post, Mar. 31, 2020. https://www.washingtonpost.com/
27
     nation/2020/03/31/rikers-island-coronavirus-spread/
28
                                                  4
      Case 2:20-mj-08033-MTM Document 74 Filed 05/11/20 Page 5 of 8




 1         It is moreover unclear that CoreCivic is in fact adhering to CDC protocols

 2   with respect to COVID-19 at the Florence, Arizona facility where Mr. Ahmed is
 3   housed. On May 8, 2020, five detainees in Mr. Ahmed’s facility filed a putative
 4   class action lawsuit, Lucero-Gonzalez v. Kline, 2:20-cv-00901-DJH-DMF (D.
 5   Ariz.), against the facility alleging that the facility was failing to comply with
 6   relevant public health guidelines designed to protect incarcerated persons from the
 7   disease. The complaint in that case, which includes sworn declarations from
 8   detained plaintiffs, alleges pervasive problems at the CoreCivic facility such as
 9   “insufficient access to soap, masks, and gloves” and “no measures to ensure
10
     appropriate social distancing.” The complaint is moreover supported by a
11
     declaration from Dr. Joseph Goldenson, a doctor with over 33 years of experience
12
     in correctional health care. Dr. Goldenson, whose declaration is attached hereto as
13
     Exhibit 1, opines that CoreCivic’s quarantining practices “do[ ] not conform to
14
     CDC guidelines and would likely contribute to the overall transmission rate.” Ex.
15
     1, ¶ 33. Dr. Goldenson further opines that “[w]ithout meaningful intervention,
16
     conditions will likely continue to deteriorate.” Id. ¶ 34. Dr. Goldenson concludes
17
18   that “it is [his] professional opinion that persons currently detained at CoreCivic

19   are at significantly greater risk of contracting COVID-19 than if they were
20   permitted to shelter in place in their home communities” and advises that “those
21   who are medically vulnerable need to be moved out of CoreCivic to the absolute
22   maximum extent possible.” Id. ¶¶ 43, 46.
23      II.        COVID-19 and Mr. Ahmed.
24            At the May 8, 2020 detention hearing, the government conceded that Mr.
25   Ahmed had been identified by CoreCivic as “high risk” with respect to the COVID-
26   19 virus because of a history of heart valve replacement. Mr. Ahmed has, in
27   addition to heart disease, a history of hospitalizations for pneumonia that further
28
                                             5
          Case 2:20-mj-08033-MTM Document 74 Filed 05/11/20 Page 6 of 8




 1   place him at heightened risk of severe illness were he to contract the disease. Exs.

 2   2, 3. Mr. Ahmed was hospitalized for one night on August 7, 2018 after being
 3   admitted to Deer Valley Medical Center with a case of severe sepsis and
 4   pneumonia. Ex. 2. He was again hospitalized for five nights from June 24, 2019 to
 5   June 29, 2019 after being admitted to that facility suffering from acute respiratory
 6   failure, sepsis and pneumonia. Ex. 3. Mr. Ahmed’s history of heart and lung disease
 7   are significant risk factors that place him at elevated risk for suffering a severe form
 8   of the disease were he to contract it. 15
 9            Moreover, even if Mr. Ahmed were lucky enough to avoid contracting
10
     COVID-19 at the facility, or were lucky enough to suffer only a mild version of the
11
     disease, the presence of COVID-19 at the facility nevertheless poses a ongoing
12
     threat to his health because the CoreCivic COVID-19 protocols are preventing Mr.
13
     Ahmed from seeing a cardiologist for his ongoing heart problems. Mr. Ahmed
14
     initially requested an appointment with a cardiologist after suffering from dizziness
15
     and other symptoms potentially associated with a failure of his artificial heart valve.
16
     This request was first approved and then later canceled by the facility with the note
17
18   “all non-urgent consults are immediately cancelled/postponed [due to] COVID-19.

19   [Inmate] will need to be re-scheduled by the provider for re-evaluation in May to
20   determine if need still exists and if COVID-19 restrictions have been lifted.” Ex. 4.
21   Notably, Mr. Ahmed’s request to see a cardiologist was canceled April 3, 2020—
22   weeks before the facility confirmed any cases of COVID-19 among inmates or
23   staff. It is reasonable to assume that such restrictions have not been lifted nor will
24   be lifted for the foreseeable future in light of the confirmation that COVID-19 is
25   present at the facility and the improbability that the disease will be eradicated from
26
     15
        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
27
     risk.html (last accessed May 11, 2020).
28
                                                  6
          Case 2:20-mj-08033-MTM Document 74 Filed 05/11/20 Page 7 of 8




 1   the facility within the near future. CoreCivic’s COVID-19 policies therefore pose

 2   an ongoing risk to Mr. Ahmed’s cardiac health independent of his risk of
 3   contracting the disease itself.
 4         III.         COVID-19 and international travel.
 5            Travel to Iraq—necessary for the investigation of and defense against
 6   extradition—remains, as it was on March 31, 2020, impossible. On March 31, the
 7   United States issued a Global Level 4 Health Advisory, which the State Department
 8   interprets to mean “Do Not Travel.” 16 Specifically, “[t]he Department of State
 9   advises U.S. citizens to avoid all international travel due to the global impact of
10   COVID-19. In countries where commercial departure options remain available,
11
     U.S. citizens who live in the United States should arrange for immediate return to
12
     the United States, unless they are prepared to remain abroad for an indefinite
13
     period.” 17
14
                  While the current global public health situation is poor in general, it is
15
     particularly dire in Iraq, and its consequences to travel both to and within Iraq are
16
     particularly severe. Iraq has suspended all international flights. 18 The United States
17
     embassy in Iraq, which organized a small number of special commercial flights out
18
19
     of Iraq largely for the purpose of evacuating United States citizens has expressly

20   advised, “[t]he Embassy does not anticipate organizing additional flights. If you
21   are a U.S. citizen and you remain in Iraq, please plan to shelter in place until
22   commercial flights resume.” 19 The embassy has further advised that while “[t]he
23
     16
        Dep’t of State Global Health Advisory (Mar. 31, 2020), available at https://travel.state.gov/
24   content/travel/en/traveladvisories/ea/travel-advisory-alert-global-level-4-health-advisory-
25   issue.html
     17
        Id.
26   18
        Health Alert: U.S. Embassy Baghdad (May 6, 2020), available at https://iq.usembassy.gov/
     health-alert-u-s-embassy-baghdad-4/.
27   19
        Id.
28
                                                     7
          Case 2:20-mj-08033-MTM Document 74 Filed 05/11/20 Page 8 of 8




 1   current suspension on flights in Iraq is set to expire at 8:00 p.m. on May 22, . . .

 2   travelers should be prepared that this could be extended.” 20 The United States has
 3   emptied its embassy in Iraq of most workers and is providing no public services
 4   and only “limited” emergency services to U.S. citizens in Iraq. 21 Travel between
 5   Iraqi provinces has been banned. 22
 6            There therefore exists no reasonable possibility that travel to Iraq will be
 7   possible in the near future and Mr. Ahmed is, as a result of the global pandemic,
 8   effectively disabled from meaningful investigation of his case for the foreseeable
 9   future.
10
              Respectfully submitted:            May 11, 2020.
11                                               JON M. SANDS
                                                 Federal Public Defender
12
13                                                s/Jami Johnson
                                                 JAMI JOHNSON
14                                               DANIEL L. KAPLAN
                                                 Asst. Federal Public Defenders
15                                        .
16
17
18
19
20
21
22
23
24   20
        Health Alert: U.S. Embassy Baghdad (May 7, 2020), available at: https://iq.usembassy.gov/
25   health-alert-u-s-embassy-baghdad-may-7-2020/
     21
        Alert: U.S. Embassy Iraq, (Mar. 26, 2020), available at https://iq.usembassy.gov/alert-u-s-
26   embassy-baghdad-iraq/
     22
        COVID-19 Information, U.S. Embassy & Consulates in Iraq (May 5, 2020), available at
27
     https://iq.usembassy.gov/covid-19-information/
28
                                                   8
